Citation Nr: 1402282	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  09-49 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for periodic leg movement and restless leg syndrome.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for a left elbow disability.

4.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease, degenerative disc disease, and intervertebral bulging discs of the cervical spine.

5.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease, degenerative disc disease, and intervertebral bulging discs of the thoracolumbar spine.

6.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the right shoulder with tendonitis.

7.  Entitlement to an initial compensable disability rating for residuals of left elbow bursitis.

8.  Entitlement to an initial compensable disability rating for degenerative joint disease of the right knee.

9.  Entitlement to an initial compensable disability rating for degenerative joint disease of the left knee.

10.  Entitlement to an initial compensable disability rating for bilateral pes planus, plantar fasciitis and Achilles calcaneal spurs.

11.  Entitlement to an initial compensable disability rating for residuals of a scar, status-post left thumb laceration.

12.  Entitlement to an initial compensable disability rating for degenerative joint disease of the first metatarsophalangeal joint of the left great toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to January 1993 and June 2003 to February 2006.  This matter is before the Board of Veterans' Appeals (Board) on appeal of February 2008 and September 2009 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2013, the Veteran was scheduled for a travel board hearing before the Board.  In November 2013, the Veteran requested a postponement due to his full work schedule.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In December 2013, the Veteran was scheduled for a hearing before a Veterans Law Judge at the RO.  The Veteran and his representative, however, submitted a statement eleven days prior to the hearing requesting that the hearing be rescheduled due to work and scheduling difficulties.  Accordingly, the case must be remanded to the RO for an appropriate hearing to be scheduled as good cause was shown for rescheduling the hearing. See 38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.704.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


